Judgment, Supreme Court, Bronx County (Joseph Cerbone, J., at hearing; Daniel Sullivan, J., at trial), rendered December 16, 1988, convicting defendant, after a jury trial, of murder in the second degree, and sentencing him to a term of 15 years to life, unanimously affirmed.
Defendant’s motion to suppress statements was properly denied. The non-coercive circumstances under which defendant accompanied the police to the station amply support the conclusion that defendant was not in custody (People v Yukl, 25 NY2d 585, 589, cert denied 400 US 851), and, therefore, the rule that a suspect in custody who requests counsel may not withdraw such request in counsel’s absence (People v Cunningham, 49 NY2d 203) did not apply (People v Davis, 75 NY2d 517). In any event, defendant’s request for counsel, which was followed, almost in the same breath, by a withdrawal of that request, did not constitute an unequivocal invocation of the right to counsel (see, People v Sanchez, 117 AD2d 685). Concur —Sullivan, J. P., Ross, Asch and Rubin, JJ.